                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Joseph Ryan Griffin                                                  Docket No. 4:12-CR-41-1H

                                Petition for Action on Supervised Release

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Joseph Ryan Griffin, who, upon an earlier plea of guilty to
Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. §
924(c)(1)(A), Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922(j), and two counts of Aiding
and Abetting, in violation of 18 U.S.C. § 2, was sentenced by the Honorable Malcolm J. Howard, Senior
U.S. District Judge, on August 14, 2012, to the custody of the Bureau of Prisons for a term of 72 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 60 months.

   Joseph Ryan Griffin was released from custody on November 30, 2016, at which time the term of
supervised release commenced.

    On December 18, 2017, the court approved a Violation Report agreeing to take no action after the
defendant submitted to urinalysis that returned positive for illegal drug use, and was in arrears on his court
indebtedness. Griffin was referred for substance abuse counseling as a result of the positive drug test.

    On August 6, 2018, the court approved a Petition for Action on Supervised Release ordering the
defendant adhere to a 30-day curfew with electronic monitoring after the defendant submitted to urinalysis
that returned positive for illegal drug use. Increased substance abuse counseling was also recommended.

    On April 25, 2019, the court approved a Petition for Action on Supervised Release ordering the
defendant to participate in the home detention program for a period not to exceed 30 days, with electronic
monitoring after the defendant submitted to urinalysis that returned positive for illegal drug use, and was in
arrears on his court indebtedness.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On May 24, 2019, while participating with the home confinement program, Griffin did not
return to his residence at the approved time. When confronted with the violation, the defendant admitted
he was feeling depressed, met a friend at the beach where he consumed alcohol, then failed to return at the
approved time. The defendant was reprimanded for his conduct. Subsequently, Griffin completed the term
of home confinement.

On October 28, 2019, the defendant submitted to urinalysis that returned positive for marijuana. When
confronted with the violation, the defendant admitted using CBD oil on a regular basis. The probation
officer reprimanded Griffin for his continued use of CBD oil, and provided cognitive interventions to
address the behavior.

The defendant also continues to be in arrears on his court indebtedness. However, Griffin has obtained full-
time employment with Carolina Marine Construction in Wilmington, North Carolina, and this employment
should provide the defendant with an opportunity to submit consistent payments to the court. Contact with
Griffin’s employer indicates the defendant is doing very well and is an asset to the company. Additionally,
the probation office is in the process of seeking transfer of supervision to the Wilmington probation office
where Griffin has secured a residence with his girlfriend, Jayleen Fitzpatrick.
Joseph Ryan Griffin
Docket No. 4:12-CR-41-1H
Petition For Action
Page 2


Griffin reported he attended a substance abuse assessment on January 2, 2020, at Coastal Horizons in
Wilmington to address his ongoing substance abuse issues. The probation officer is awaiting receipt of the
assessment results. Additionally, urine collection will increase with enrollment in the Surprise Urinalysis
Program in Wilmington. The probation office will also continue to address the defendant’s cognitions.

As a sanction for the home confinement violation and testing positive for illegal substances, the probation
officer respectfully recommends the conditions of supervision be amended to include a 60-day curfew, with
electronic monitoring. This sanction has been effective previously with limiting Griffin’s activities without
causing scheduling difficulties with employment. In consideration of the defendant’s financial obligation
to the court, it is recommended the government pay for the electronic monitoring services. The probation
officer also recommends the curfew with electronic monitoring commence after a suitable residence is
approved in the New Hanover County area. Furthermore, it is recommended the conditions of supervision
be amended to include alcohol abstinence. Restricting the defendant’s alcohol use should assist in his ability
to improve decision making skills.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
      Additionally, the court approves the probation officer to install the Location Monitoring equipment
      after a residence in New Hanover County is approved.

   2. The defendant shall abstain from the use of any alcoholic beverages, shall not associate with
      individuals consuming alcoholic beverages, shall not frequent business establishments whose
      primary product to the consumer is alcoholic beverages, and shall not use any medication containing
      alcohol without the permission of the probation office or a prescription from a licensed physician.
Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ David W. Leake                                    /s/ C. Lee Meeks, Jr.
David W. Leake                                        C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5105
                                                      Executed On: January 3, 2020
Joseph Ryan Griffin
Docket No. 4:12-CR-41-1H
Petition For Action
Page 3


                                     ORDER OF THE COURT

                                7th
Considered and ordered this _________               January
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
